Citation Nr: 1342214	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-19 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety, bipolar disorder and depression.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for muscle injury, right leg (right leg disability).  

4.  Entitlement to service connection for traumatic brain injury, with memory loss. 

5.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in Columbia, South Carolina.  Subsequently, this case was transferred back to the Agency of Original Jurisdiction (AOJ) the RO in Nashville, Tennessee.  There is also a second rating decision from August 2010 from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  The issues have been merged for the purposes of this appeal.  

The issues of an acquired psychiatric disorder and traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not indicate that the Veteran has been diagnosed with PTSD at this time.

2.  The competent evidence of record does not indicate that the Veteran incurred a right leg muscle injury or that the Veteran is currently suffering from any residuals from a right leg muscle injury.  

3.  The Veteran's current hemorrhoids were not manifested in service and are unrelated to service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A.   §§ 1131, 5107(b) (2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).  

2.  The criteria for service connection for a muscle injury, right leg or related residuals have not been met.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303 (2012).  

3.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A § 1131 (2002); 38 C.F.R. §3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  

PTSD

The Veteran asserts that he suffers from PTSD due to an in-service stressor.  Specifically, he asserts that he was in a motor vehicle accident that caused him to suffer from loss of consciousness and a head laceration.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

A review of the Veteran's medical records fails to indicate that he has been diagnosed with PTSD at any point during the appeal period.  In this regards, mental health records note the Veteran has been diagnosed with depression and anxiety.  See May 2011 VA Psychiatric Examination.  

In this regard, the Board observes the May 2011 VA Examination report specifically finds that the Veteran "does not meet criteria for PTSD diagnosis." 

According to 38 C.F.R. § 4.125(a) (2012), service connection for PTSD is warranted only when there is a diagnosis of PTSD which conforms to diagnostic criteria under DSM-IV.  Without evidence of such diagnosis, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of PTSD is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

Hemorrhoids

The Veteran maintains he suffers from hemorrhoids as a direct result of his active service.  Specifically, he maintains that he had episodes of blood in his stool that he claims is an indication of hemorrhoids.  

While the evidence reveals that the Veteran has a history of hemorrhoids and had a hemorrhoidectomy in August 1999, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records are silent for treatment or a diagnosis of hemorrhoids.  There is no evidence that the Veteran sought treatment for hemorrhoids in service.  A February 1988 Report of Medical Examination, completed upon the Veteran's separation from active service, indicates that his anus and rectum were normal upon clinical evaluation.  As such, the Board finds the Veteran did not suffer from hemorrhoids in service.  

In addition, there is no continuity of symptomatology in the instant case.  The Board observes that the Veteran was first diagnosed with hemorrhoids in 1999, a period of more than 10 years since his separation from service.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board finds that there is no evidence of hemorrhoids shown in-service.  The evidence of record also does not support the Veteran's contention that he has suffered a continuity of symptomatology since separation from active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hemorrhoids and his active service.  

The Board acknowledges that the Veteran claims that he suffers from hemorrhoids that are etiologically related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  Lathan v. Brown, 7 Vet. App. 359 (1995).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of an etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hemorrhoids, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (2002).  

Muscle Injury, Right Leg

The Veteran maintains that he underwent an operative procedure to remove two pieces of muscle in his right thigh while he was training in Natick, Massachusetts.  

The Board notes that there is no evidence of record that the Veteran underwent any type of operative procedures in 1986.  The Veteran's service treatment records are silent for any surgery on his right thigh or a biopsy of tissue from his right thigh.  

It is important for the Veteran to understand that even if the Board assumes there is some gap in the service treatment record, the Veteran has not provided any competent medical evidence that he is suffering from any residuals from this operative procedure.  The Veteran has not commented, discussed, or complained of any injury or disability regarding the removal of muscle tissue from his right thigh to any of the numerous VA physicians and medical staff he has seen at VAMC Tucson and VAMC Memphis.  There is simply no indication of a disability. 

Lastly, the Veteran's medical separation exam is silent as to any scarring on the right thigh and his lower extremities were reported as normal upon clinical evaluation on his separation.  See February 1988 Report of Medical Examination.  The examiner did note that the Veteran had some identifying body marks, scars, tattoos including a tattoo on the right upper arm and the left pectoral.  However, there is no notation on the Veteran has any identifying body marks or scars on his right thigh.  Id.

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 'current disability' means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

The Board concludes that a preponderance of the evidence is against the claim for service connection for a muscle injury, right leg.  The benefit of the doubt rule does not apply and service connection for a muscle injury, right leg is not warranted.  

Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (2002).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran received notification prior to the initial unfavorable agency decision through letter sent in April 2008 and June 2010.  The Veteran's claim was subsequently readjudicated, most recently in an August 2011 statement of the case and a supplemental statement of the case.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2012).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining any additional records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA examination in May 2011.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the VA examination adequate for the purposes of the present claim, as it involved a review of the Veteran's pertinent medical history as well as a psychological examination and provides a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 



ORDER

Service connection for PTSD is denied.  

Service connection for residuals of a right left biopsy is denied.  

Service connection for hemorrhoids is denied.  


REMAND

The Veteran asserts entitlement to service connection for depression and bi-polar disorder.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has expanded the claim to include an acquired psychiatric disorder.  The Veteran is also seeking entitlement to service connection for a traumatic brain injury, also claimed as a traumatic head injury with memory loss, which the Veteran attributes to a motor vehicle accident in 1984.  

The Veteran asserts service connection for an acquired psychiatric disorder, other than PTSD, as directly related to his period of active duty.  In this regard, he contends that he developed a psychiatric condition upon being discharged from the military.  

A review of the Veteran's service treatment records shows a notation on his separation examination stating that he had situational depression regarding his separation from the Army.  See February 1988 Report of Medical History 

The Veteran underwent a VA psychiatric examination for PTSD in May 2011.  Following a review of the claims folder and evaluation of the Veteran, the VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD but did diagnose the Veteran with depression and anxiety.  However, the examiner did not provide an opinion as to the etiology of the Veteran's anxiety and depression.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the May 2011 VA examiner did not provide an opinion of the etiology of the Veteran's diagnosed disorders, the Veteran must be provided a new VA examination to determine whether his acquired psychiatric condition is etiologically related to his active service.

Additionally, the Veteran is seeking entitlement to service connection for a traumatic brain injury (TBI) with memory loss.  The Veteran's service treatment records show that the he was involved in a motor vehicle accident while in-service.  The Veteran was treated for a head injury that included a laceration to his scalp, with no loss of consciousness and no sequelae.  See February 1988 Report of Medical History.  

VA treatment records from 1999 show a notation made by an examiner regarding the Veteran's in-service head injury.  The examiner noted, "Veteran admits to history of head injury, but denies any current problems stemming from this injury."  See December 1999 VA Treatment Records.  The Board notes that even though the Veteran denied any residuals from his head injury in 1999, since that time he has complained of memory loss that he feels stems from his head injury.  As a result, the Veteran should be afforded a VA examination to determine whether he is suffering from a traumatic brain injury and memory loss because of his in-service head injury.  

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology for any current acquired psychiatric disorder.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current psychiatric diagnosis, specifically commenting on prior diagnoses of anxiety, and depression and comment on the Veteran's assertions of having bi-polar disorder.  After providing a current diagnosis, the examiner should address the following: 

Whether it is at least as likely as not (i.e., probability of at least 50 percent) that any currently diagnosed acquired psychiatric disorder is etiologically related to the Veteran's active military service.  

2.  Schedule the Veteran for a VA traumatic brain injury examination to determine the nature and etiology of any current disability (if any).  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis, specifically commenting on the Veteran's assertions of memory loss.  After providing a current diagnosis, the examiner should address the following: 

Whether it is at least as likely as not (i.e., probability of at least 50 percent) that any currently diagnosed traumatic brain injury, including memory loss is etiologically related to the Veteran's active military service.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case, and an appropriate period of time should be allowed for response.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


